Citation Nr: 0919931	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  What evaluation is warranted for posttraumatic stress 
disorder since October 25, 2006?

3.  Entitlement to an effective date earlier than October 25, 
2006, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.

4.  Entitlement to an effective date earlier than October 25, 
2006, for the award of Dependents' Educational Assistance 
benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004, August 2007, and December 2007 
rating decisions of the Providence, Rhode Island, Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2006, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At that time, the only issue that is currently 
on appeal was the claim for increase involving the 
lumbosacral strain.  The Board remanded that claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review, and 
the Veteran has since perfected appeals regarding issue 
numbers two through four on the title page of the decision.  


FINDINGS OF FACT

1.  The appellant's lumbosacral strain is not manifested by a 
pronounced service connected intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief; unfavorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes due to a service connected 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months; and the 
preponderance of the evidence is against a finding that he 
has peripheral neuropathy associated with the service-
connected lumbosacral strain.

2.  Since October 25, 2006, the veteran's posttraumatic 
stress disorder has been  manifested by total and social 
occupational impairment.

3.  The preponderance of the evidence is against a finding 
that the veteran was precluded from following a substantially 
gainful occupation due to his service-connected disability 
alone prior to October 25, 2006. 

4.  The veteran met the criteria for eligibility for 
Dependents' Educational Assistance as of October 25, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5293; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2008).

2.  Since October 25, 2006, the criteria for a 100 percent 
disability rating for posttraumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008). 

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to October 25, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103,  5103A, 5107, 5110; 38 C.F.R. §§ 3.340, 3.400, 
4.15, 4.16 (2008).

4.  The criteria for an effective date prior to October 25, 
2005, for the grant of basic eligibility for Dependents' 
Educational Assistance benefits under 38 U.S.C. Chapter 35 
are not met.  38 U.S.C.A. §§ 5110, 5113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As to 
the claim for increase involving the lumbosacral strain, VA 
notified the Veteran in correspondence dated in June 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of the rating criteria that would be 
needed to obtain a higher evaluation for a lumbosacral strain 
and how disability evaluations and effective dates are 
assigned prior to the November 2004 rating decision on 
appeal.  However, in the December 2004 statement of the case, 
the Veteran was provided with notice of the specific rating 
criteria for evaluating diseases or injuries of the spine.  
Also, in a May 2007 letter, the RO provided the Veteran with 
notice of how disability evaluations and effective dates are 
assigned.  The claim was readjudicated in a January 2009 
supplemental statement of the case.  Thus, any prejudice to 
the Veteran for these errors was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).

As to the claims of entitlement to a higher evaluation for 
posttraumatic stress disorder, and entitlement to earlier 
effective dates for a total rating for compensation based 
upon individual unemployability and Dependents' Educational 
Assistance benefits, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met in light of Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued 
statements of the case addressing the higher evaluation and 
effective-date issues.  See 38 U.S.C.A. § 7105(d).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, 
private medical records identified by the Veteran, Social 
Security Administration records, providing the Veteran with a 
hearing before the Board, and as warranted by law, affording 
VA examinations.  The Veteran has submitted both VA and 
private medical records.  The Board notes that VA did not 
provide the Veteran with an examination in connection with 
his claims for an earlier effective date, as it would not 
warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, a claim for an earlier effective date 
does not meet the statutory requirements for entitlement to a 
VA examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2008).  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  In a January 2009 letter, the Veteran 
stated he had no additional evidence to submit.  Hence, there 
is no error or issue that precludes the Board from addressing 
the merits of this appeal.  

Analysis-Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Lumbosacral strain

Service connection for a lumbar sprain was granted by means 
of a June 1971 rating decision and assigned a noncompensable 
evaluation, effective November 4, 1970.  The Veteran appealed 
the evaluation assigned, and a 10 percent evaluation was 
granted in a November 1971 rating decision and assigned a 
10 percent evaluation, effective November 4, 1970.  

In May 1976, the RO granted a 20 percent evaluation, 
effective January 6, 1976.  In March 1981, the RO reduced the 
evaluation to 10 percent.  The Veteran appealed, and the 
20 percent evaluation was restored in a May 1982 rating 
decision.  At the time of the restoration, the RO 
reclassified the service-connected disability as a 
lumbosacral strain.  

In August 1991, the Board granted a 40 percent evaluation, 
and the RO effectuated that award as of February 20, 1990.  
The disability evaluation has remained at 40 percent since 
that time.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Veteran filed a claim for increase, which was denied in 
January 2002.  He submitted a notice of disagreement, and a 
statement of the case was issued.  The substantive appeal was 
received beyond the appeal period, and in a May 2007 
decision, the Board determined that the Veteran had not 
perfected an appeal for that issue from the January 2002 
rating decision.  The Veteran's September 2003 substantive 
appeal will be considered the date of his new claim for 
increase.  

At the September 2006 Board hearing, the Veteran testified 
that he was receiving regular treatment for his lumbosacral 
strain.  He stated he was receiving injections to relieve his 
pain, which helped.  The Veteran stated he had problems 
bending his back but his back was not "frozen."  He 
described having radiating pain that would shoot down his 
legs and feet.  The Veteran stated that his toes were numb 
and would hurt at times.  He also stated he stumbled 
regularly.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

As stated above, the Veteran submitted a VA Form 9, Appeal to 
the Board, on September 5. 2003.  The general rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
in September 2002 and September 2003 (the September 2003 
revisions were after the Veteran's claim for increase). 

The timing of this change requires the Board to first 
consider the claim under the old regulations during the 
entire appeal period.  The Board will also consider the claim 
under the new regulations after the effective date of the new 
regulations.  

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a severe limitation of lumbar motion 
warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Unfavorable ankylosis of the lumbar 
spine warranted a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.
 
Prior to September 26, 2003, the rating schedule for a 
lumbosacral strain provided for a 40 percent rating for a 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), a 40 
percent rating was warranted for a severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was assignable for an 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

New Regulations.  Effective September 23, 2002, an 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months, a 40 percent rating is warranted.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months would warrant a 
60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Effective September 26, 2003, a general rating formula 
evaluates diseases and injuries of the spine.  These criteria 
are controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for a lumbosacral strain when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain-whether the old or the new regulations 
apply.  The RO has continued to rate the Veteran's service-
connected disability under Diagnostic Code 5295, which is for 
a lumbosacral strain.  The 40 percent evaluation is the 
highest evaluation under that Diagnostic Code under both the 
old and the new regulation.  Thus, that Diagnostic Code does 
not provide a basis to grant a higher rating.  

As the Veteran retains motion in each plane of lumbar and 
thoracolumbar movement he does not have unfavorable ankylosis 
of the lumbar spine to warrant a higher rating under 
Diagnostic Code 5289.  For example, a November 2004 VA 
examination report shows that he had 65 degrees of forward 
flexion and 30 degrees of extension; lateral flexion, 
bilaterally; and rotation, bilaterally.  Thus, he has 
movement in his back.  Ankylosis is the absence of movement.  
See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), 
defining ankylosis as the "immobility and consolidation of a 
joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th 
ed.1994).  In fact no medical records establishes that the 
Veteran has ever had thoracolumbar ankylosis, and the Board 
finds that such has not been established even by analogy.  In 
the November 2007 VA examination report, the examiner made a 
specific finding that there was no evidence of 
"thoracolumbar ankylosing by x-ray."  

The Veteran has argued that he should receive a 60 percent 
evaluation under Diagnostic Code 5293.  The Board does not 
find that this regulation applies, as the Veteran's claim for 
increase was submitted after September 2002, and this rating 
criteria no longer existed.  However, even if this criteria 
applied, a 60 percent evaluation under this Diagnostic Code 
would not be warranted.  First, it must be noted that the 
appellant is service connected for a lumbosacral strain.  He 
is neither service connected for lumbar degenerative disc, 
nor lumbar degenerative joint disease, nor a lumbar 
intervertebral disc syndrome.  Further, based on the Board's 
review of the evidence of record, any neuropathy the Veteran 
has in his lower extremities is not associated with his 
service-connected lumbosacral strain.  

The Veteran argues that he has bilateral lower extremity 
radiculopathy, and while professionals have noted a loss of 
lower extremity sensory function, August 2005 nerve 
conduction and electromyography studies revealed a normal 
nerve conduction velocity study of both lower extremities and 
a normal needle electromyography of the right lower 
extremity.  No left lower extremity disorder was found to be 
associated with the service connected lumbosacral strain.  An 
examiner reviewed those findings and a February 2005 private 
MRI of the spine and concluded the Veteran had 
"[l]umbosacral spondyloarthrosis causing pain of moderate 
severity without definite neurological deficits."  Service 
connection is not in effect for spondyloarthrosis. 

Additionally, an October 2007 VA examination report shows the 
examiner had an opportunity to examine the Veteran and review 
the past electromyography and nerve conduction study reports, 
and she concluded that there was no convincing evidence of 
lumbosacral radiculopathy.  Thus, the Board finds that it 
cannot grant a 60 percent evaluation under Diagnostic Code 
5293 without definite findings of a neurological deficit of 
the lower extremities.  

There is no doubt that the Veteran has lumbosacral pain and 
that he perceives lower extremity radiating pain/numbness.  
Notably, however, whatever discomfort he feels in his lower 
extremities is not clinically shown to be due to the service-
connected lumbosacral strain.  Accordingly, an increased 
rating is not warranted.

In considering the new criteria, in order to warrant an 
evaluation in excess of 40 percent, the Veteran's entire 
thoracolumbar spine must be unfavorably ankylosed, which it 
is not.  The same analysis discussed regarding the former 
Diagnostic Code 5289 applies here-there is no competent 
evidence of unfavorable ankylosis of the thoracolumbar spine.  

As the Veteran is not service connected for a lumbar 
intervertebral disc syndrome there is no need to address the 
nature and extent of any incapacitating episodes.  It is 
notable to observe, however, that the appellant denied a 
history of physician imposed bed rest when examined by VA in 
November 2007.  Without competent evidence that the Veteran 
has unfavorable ankylosis of the entire thoracolumbar spine 
or of the entire spine, an evaluation in excess of 40 percent 
is not warranted.  38 C.F.R. § 4.71a.

Because the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has any 
service connected lumbar radiculopathy, it concludes there is 
no basis to consider a separate evaluation for peripheral 
neuropathy in the lower extremities.

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not, however, required frequent 
hospitalization for his lumbosacral strain and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability. Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd, 9 
Vet. App. at 95; Bagwell, 9 Vet. App. 337.

In light of the foregoing, the clinical findings preponderate 
against entitlement to an evaluation in excess of 40 percent 
for a lumbosacral strain.  Hence, the claim for an increased 
rating is denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 C.F.R. 
§ 5107.

Posttraumatic stress disorder

The Veteran's appeal for a higher rating for posttraumatic 
stress disorder stems from the rating decision that granted 
service connection and the initial rating.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time service connection is 
awarded until a final decision is made.  Id.  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Under the criteria for evaluating posttraumatic stress 
disorder, a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and  
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance  
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.).  Id.  A global assessment of 
functioning score of between 41-50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

The Veteran argues that the symptoms he exhibits due to 
posttraumatic stress disorder more nearly approximate the 
symptoms contemplated under the 100 percent evaluation.  He 
does not address any specifics (i.e., symptoms) as to why he 
believes that his disability more nearly approximates the 
100 percent evaluation.  However, after carefully reviewing 
the evidence of record, the Board finds that an initial 100 
percent evaluation is warranted under the doctrine of 
reasonable doubt.

In this regard, while there is no evidence of persistent 
delusions or hallucinations, disorientation to time or place, 
or memory loss of close relatives or own name, the record 
does show severe suicidal ideation, with a specific intent 
and a specific plan.  While the appellant, thankfully, has 
entered into a safety contract, and while he has expressed a 
desire to live for his grandson, the thought pattern 
presented represents a gross impairment in the appellant's 
thought processes, and presents a persistent danger to 
himself.  Moreover, the Veteran's specific plans to commit 
suicide arguably presents a danger to others.  The Board 
further observes that while the Veteran has been diagnosed 
with both posttraumatic stress and bipolar disorders, a VA 
examiner in July 2007 specifically found that the bipolar 
disorder was related to the service connected posttraumatic 
stress disorder in light of the appellant's social isolation, 
thoughts of death, and suicidal ideation.  Finally, the 
record shows that the appellant has regularly been assigned 
global assessment of functioning scores ranging from 45 to 50 
during the appellate term, which under DSM-IV represents 
evidence of the appellant being unable to keep a job.  
Accordingly, the Board finds that a 100 percent rating for 
posttraumatic stress disorder is in order from October 25, 
2006.

In reaching this decision the Board acknowledges that there 
are signs in examinations from late 2008 that the appellant's 
posttraumatic stress disorder may be improving.  Still, 
clinicians have found that his posttraumatic stress disorder 
causes the appellant to remain severely disabled, his 
suicidal thoughts continue, he regularly engages in socially 
isolative behavior, and his global assessment of functioning 
score is consistently 50 or less.  Hence, the Board finds 
that the evidence warrants the assignment of a 100 percent 
rating for posttraumatic stress disorder throughout the 
appellate term under the doctrine of reasonable doubt.

Analysis-Earlier effective dates

Total rating for compensation based upon individual 
unemployability

The Veteran alleges that he should be awarded an earlier 
effective date for the grant of a total rating for 
compensation based upon individual unemployability because 
prior to the time that service connection for posttraumatic 
stress disorder was awarded, he was precluded from working 
due to the lumbosacral strain alone. 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  A total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities may be assigned, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

The above-described percentage standards are set aside only 
in exceptional cases where there is an unusual factor of 
disability rendering the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(b).  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration.  Id.  

An effective date for an award of a total rating for 
compensation based upon individual unemployability cannot be 
earlier than the date that the record shows the veteran was 
precluded from following a substantially gainful occupation 
by his service-connected disability, or the date on which 
said evidence was received by VA, whichever is later.  38 
C.F.R. §§ 3.400, 4.16(b).

Prior to October 25, 2006, the Veteran was service connected 
only for a lumbosacral strain, evaluated as 40 percent 
disabling, and a well-healed scar on the lip, which was 
noncompensably disabling.  Thus, he had a combined evaluation 
of 40 percent prior to October 25, 2006.  Effective October 
25, 2006 the RO granted service connection for posttraumatic 
stress disorder and assigned a 70 percent evaluation, the 
Veteran then met the schedular criteria for a total rating 
for compensation based upon individual unemployability.  [As 
noted above, the Board has assigned a 100 percent rating for 
PTSD, but that rating is not warranted prior to the effective 
date of the grant of service connection, i.e., October 25, 
2006.]  Hence, the Board cannot find a schedular basis for an 
effective date prior to October 25, 2006.  38 C.F.R. § 3.400.  

As to extraschedular consideration, the Board has reviewed 
the evidence of record and finds that the preponderance of 
the evidence is against a finding that the Veteran's service-
connected disabilities prior to October 25, 2006, prevented 
him from securing and following a substantially gainful 
occupation.  The Veteran has not claimed that the scar on his 
lip has had any impact on his ability to work.  Additionally, 
the percentage standards for entitlement to a total rating 
for compensation based upon individual unemployability are 
set aside only in exceptional cases.  The Board does not find 
that the Veteran's case is exceptional.  While there is 
evidence that the Veteran was unable to work due to the 
service-connected lumbosacral strain prior to October 25, 
2006, this evidence is outweighed by other opinions in the 
claims file.

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities was denied by January 2002 rating decision.  The 
Veteran did not thereafter perfect a timely appeal.  
38 U.S.C.A. § 7105 (West 2002).  Hence, the January 2002 
rating decision that denied entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities is final, and the effective 
date for this benefit cannot be earlier than this date if it 
is based upon the same evidence reviewed at that time.  See 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  This is so because a 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment. 
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A December 2004 private "Individual Unemployability 
Assessment" indicates that a vocational specialist 
determined the Veteran was "currently and permanently unable 
to engage in his former or any other substantial gainful 
activity due solely to his service-connected lumbar issues.  
Further, I propose that he has been totally unable to sustain 
any substantial work activity since September 2000 at the 
earliest."  

It is clear that the vocational specialist reviewed the 
Social Security Administration records.  It is also clear 
that the specialist misrepresented what the Social Security 
Administration records show.  For example, he stated that 
Social Security Administration had awarded the Veteran 
disability benefits based upon "disorders of the back" 
alone.  That is factually erroneous.  When the Veteran 
submitted his claim for disability benefits with Social 
Security Administration, the appellant attributed his 
inability to work to a back disorder, high cholesterol, high 
blood pressure, and multiple sclerosis.  More directly, the 
"Disability Determination and Transmittal" shows that the 
Social Security Administration determined that disorders of 
the back and essential hypertension had caused the Veteran to 
be disabled.  The Veteran is not service connected for 
hypertension.  The vocational specialist's inaccurate 
description of what the Social Security Administration 
records show lessens the probative value of this report.

Additionally, the vocational specialist used a standard that 
is not applied by VA.  He addressed the Veteran's specific 
experience of a welder and stated that the Department of 
Labor rated the Veteran's work as "skilled, heavy-duty 
employment, requiring frequent lifting, bending, reaching, 
crouching, and the like."  He noted this had been his chief 
occupational involvement.  He then determined the following, 
in part:

There are no readily marketable 
transferable skills that are associated 
with this occupation.  That is, the 
skills of a welder are limited to that 
particular occupation and do not provide 
welders with other skills that enable 
them to work in a different occupation.  
Without transferrable skills, the 
question then arises, "Can [the Veteran] 
perform substantial work in a sedentary, 
unskilled occupation?"

(Italics in original.)

The standard before VA is whether the Veteran can obtain and 
sustain a substantially gainful occupation-not a specific 
occupation.  The Veteran had completed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, in July 2001, wherein he indicated he had 
received a General Educational Development (GED) and had 
three years of college.  Thus, the vocational specialist's 
limitation of the Veteran's ability to work in an 
"unskilled" occupation further lessens the probative value 
of his opinion.  

In concluding the Veteran was unable to work, the vocational 
specialist relied, in part, on a medical opinion from Dr. 
Essex, a VA physician.  Dr. Essex had examined the Veteran in 
December 2001.  He diagnosed the Veteran with "Probable 
multiple sclerosis" and stated that the Veteran was being 
treated for back symptoms "which by history is multiple 
sclerosis."  He added that both the Veteran's back problems 
and multiple sclerosis would "markedly limit[ the Veteran's] 
ability to do gainful employment" requiring "any prolonged 
standing, sitting, lifting or twisting."  Dr. Essex did not 
attribute the limitation of the Veteran's ability to do 
gainful employment solely to the service-connected low back 
disability.  Rather, he attributed it to the musculoskeletal 
low back disorder and multiple sclerosis.  Service connection 
is not in effect for multiple sclerosis.  This further 
lessens the probative value of the vocational specialist's 
opinion, because he clearly relies on this medical opinion in 
determining that the Veteran is unable to work, and the 
specialist neglects to take into consideration the fact that 
the Veteran is not service connected for multiple sclerosis.  

There are two, VA medical opinions from nurse practitioners, 
who, after examining the Veteran, determined he was able to 
engage in sedentary employment.  See November 2004 and April 
2005 VA examination reports.  While neither of these 
professionals provided a rationale for their opinions, they 
both concluded the Veteran was not precluded from sedentary 
employment based on their physical examinations of the 
Veteran, and consideration of only those disorders for which 
the Veteran was service connected.  

Thus, two professionals who have a better understanding of 
the Veteran's physical symptoms in light of their medical 
training concluded that the appellant's then service 
connected back disorder alone did not preclude employment.  
The vocational specialist has no medical training, as 
evidenced by his Curriculum Vitae.  The clinicians concluded 
that the Veteran is not precluded from sedentary employment.  
The fact that the vocational specialist provided an opinion 
based upon (1) a lower standard than VA applies in these 
circumstances, and (2) an incomplete disability picture by 
failing to recognize that the Social Security Administration 
considered hypertension in its determination and Dr. Essex 
had included multiple sclerosis in his determination, results 
in the Board's finding that the VA opinions are more 
probative than the vocational specialist's opinion.  Indeed, 
it must be repeated that the Social Security Administration 
determined that hypertension contributed to the Veteran's 
inability to work.  Thus, even that organization did not find 
that the Veteran's low back disability was the sole cause of 
his inability to work.

As the conclusions of competent health care professionals are 
more persuasive than the contentions of the vocational 
specialist and the Veteran, the Board concludes that any 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 4.16(b) is not necessary or 
appropriate at this point.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence shows that the veteran does not meet the threshold 
criteria for award of a total rating for compensation based 
upon individual unemployability, that doctrine is not for 
application. 38 U.S.C.A. § 5107(b).

Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807, 21.3021. 

With regard to the veteran's claim of entitlement to an 
effective date prior to October 25, 2006, for the grant of 
basic eligibility to Dependents' Educational Assistance 
benefits, the Board finds that the Veteran was found to have 
a permanent total service-connected disability when he was 
granted a 70 percent disability rating for posttraumatic 
stress disorder, effective October 25, 2006.  The Veteran did 
not appeal the effective date assigned for the award of 
service connection for posttraumatic stress disorder once the 
RO granted the October 25, 2006, effective date.  Prior to 
that date, a total disability rating was not in effect.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113 (West 2002).

The Veteran was only found to have a permanent total service-
connected disability when he was awarded a 70 percent rating 
for posttraumatic stress disorder, effective October 25, 
2006.  Therefore, entitlement to basic eligibility to Chapter 
35 Dependents' Educational Assistance must also be effective 
October 25, 2006.  Although the Veteran asserts that he is 
entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
such benefits are clear and specific. The Board is bound by 
these criteria.  38 U.S.C.A. §§ 503, 7104.  The veteran did 
not meet the criteria for entitlement to basic eligibility 
for Dependents' Educational Assistance benefits prior to 
October 25, 2006, because he did not have a service-connected 
disability rated as total prior that date.  [Again, the 100 
percent rating for posttraumatic stress disorder assigned in 
this decision is effective October 25, 2006, but not prior to 
that date given that service connection was not in effect 
until October 25, 2006.]  

The claim for an earlier effective date is denied.  

ORDER

An increased evaluation for lumbosacral spine, currently 
evaluated as 40 percent disabling, is denied.

An initial 100 percent evaluation for posttraumatic stress 
disorder from October 25, 2006 is granted subject to the laws 
and regulations governing the award of monetary benefits.  

An effective date earlier than October 25, 2006, for the 
award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.

An effective date earlier than October 25, 2006, for the 
award of Dependents' Educational Assistance benefits is 
denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


